United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 96-3930
                                     ___________

Leland F. Erickson,                       *
                                          *
             Appellant,                   *
                                          *
      v.                                  * Appeal from the United States
                                          * District Court for the
Commissioner of the Internal Revenue      * District of Minnesota.
Service; District Director, Internal      *
Revenue, District of St. Paul; Cassandra *       [Unpublished]
Black, Revenue Agent; Rebecca Olson, *
Group Manager,                            *
                                          *
             Appellees.                   *
                                     ___________

                          Submitted: June 5, 1997
                              Filed: July 9, 1997
                                    ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.

       Leland F. Erickson appeals from the district court's1 denial of his motion to quash
Internal Revenue Service summonses. After reviewing the record and the parties'



      1
       The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Raymond L. Erickson, United States Magistrate Judge for the District of Minnesota.
submissions, we find that the district court did not clearly err in denying Erickson's
motion. See Fortney v. United States, 59 F.3d 117, 119 (9th Cir. 1995). Accordingly,
we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-